It is not necessary to inquire what would have been the legal consequences as applied to the present suit if a felony had been committed; because that fact, having been properly put in issue upon a criminal prosecution, has been negatived by the finding of a jury. The plaintiff, in prosecuting for the felony, has done all that the law requires of him, and the acquittal of the defendant could be no broader than the charge; consequently, the trespass remains. I do not think it necessary to decide whether, in any case of trespass, it would be a good defense that the facts proved amounted to felony, although the charge in the declaration was of a trespass merely; because I am clearly of opinion, from the circumstances of this case, that the verdict is properly found.
HAYWOOD, J., assented.
Motion denied.
NOTE. — The doctrine of the merger of trespass in felony does not apply in this State. White v. Fort, 10 N.C. 251. *Page 131